PALMORE, Judge.
The appellees owned a 102-acre farm fronting on the east side of old U. S. Highway 31W in Larue County. In this proceeding the highway department condemned a 15-acre strip running through it from north to south, leaving 67.5 acres on the west and 19.5 acres on the east. Access between the two parts of the farm will require a two-mile trip.
Witnesses for the landowners estimated the reduction in market value from a low of $10,500 to a high of $16,000. The jury awarded $9,000. Upon a careful review of the record we find no error and no issue of sufficient merit to warrant discussion.
Judgment affirmed.